Citation Nr: 0334204	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-24 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating action 
of the RO that increased the rating for the service-connected 
PTSD to the current level of 50 percent, effective September 
14, 1999.  A notice of disagreement was received in October 
2000 and the RO issued a statement of the case in December 
2000.  A substantive appeal was received from the veteran's 
representative later that same month.  

In June 2002, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  

When the Board initially reviewed the case in July 2003, it 
was noted that the provisions 38 C.F.R. § 19.9 conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, had recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003).  At that time, the case was 
remanded to the RO  to give the RO the opportunity to review 
evidence developed by the Board and to accomplish further 
development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's PTSD is manifested, primarily, by 
depression, sleep disturbance (to include nightmares), 
intrusive thoughts, avoidance of crowds, mild memory problems 
and panic attacks "a few times each month."  These symptoms 
reflect occupational and social impairment with no more than 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159; 3.321, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Board noted in the June 2003 remand, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Through the February 2000 rating decision, the December 2000 
statement of the case (SOC) and January 2002 and July 2003 
supplemental statements of the case (SSOC), the veteran and 
his representative have been notified of the law and 
regulations governing the claim, the evidence that has been 
considered in connection with his appeal, and the bases for 
the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

In a June 2003 letter,  the RO notified the veteran of the 
evidence needed to substantiate his claim.  The veteran was 
notified of the evidence the RO had considered and notified 
of the type of information he should submit in order to 
substantiate his claim for increase.  In view of the June 
2003 letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has also been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). 

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
requests for information and evidence, that would affect the 
outcome of the decision in this case.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found that 
the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this case, in the June 2003 letter, the RO requested that 
the appellant submit additional information or evidence 
within 30 days of the date of the letter, or the RO may 
process the claim based on the evidence already of record.  
The RO further notified the appellant that he may take longer 
than 30 days to send any additional information; however, 
after 30 days, the RO would continue development according to 
the instructions of the Board remand.  While, admittedly, the 
RO's letter did not provide specific notice of the statutory 
one-year response period, there also is nothing to indicate 
premature adjudication of the claim (in less than one-year).  
Significantly, moreover, in response to the RO's letter, in 
July 2003, the veteran reiterated his claim and submitted a 
signed consent form authorizing the RO to obtain copies of VA 
treatment records.  The RO subsequently obtained additional 
VA treatment records and included that information in the 
July 2003 SSOC.  Under these circumstances, the Board finds 
that the RO's actions in this case are not inconsistent with 
38 U.S.C.A. § 5103.

To the extent that VA has failed to fulfill any duty to 
notify the veteran, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  The RO notified of the veteran of 
the information needed to substantiate his claim, he 
immediately responded to the RO's request for further 
information and the RO obtained the records to which he 
referred.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records and arranging for 
the veteran to undergo VA examinations in December 1999 and 
April 2003.  Neither the veteran nor his representative has 
identified, and the record does not otherwise indicate the 
existence of, any additional medical or other relevant 
evidence that is necessary for a fair adjudication of the 
claim that has not already been obtained.     

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of his claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.



II.  Background

In an October 1945 rating action, service connection was 
granted and a 50 percent rating assigned for psychoneurosis, 
anxiety with speech defect, effective from September 30, 
1945.  By a November 1946 rating decision, the rating was 
reduced to 30 percent, effective from January 25, 1947.  In a 
June 1969 rating decision, the RO assigned a temporary total 
evaluation, beginning April 2, 1969.  Thereafter, the rating 
was reduced to 30 percent, effective from June 1, 1969.

The RO accepted a statement from the veteran's Congressional 
representative in September 1999 as a claim for increase.  

The veteran was afforded a VA examination in December 1999 at 
which time the examiner noted that the veteran did not appear 
to be receiving any psychiatric medications, but would 
probably benefit from such.  The veteran reported 
experiencing fairly vivid images of his wartime experiences, 
especially if he is inactive.  As his health has declined due 
to various medical problems, he has experienced an increase 
in war-related thoughts.  He reported that he becomes 
distressed in crowds.  His sleep is disturbed due, in part to 
PTSD, but also due to other worries.  The veteran's wife 
reported that he has problems with anger.  The examiner noted 
some hypervigilance and the veteran's report of an 
exaggerated startle response.

On mental status examination, the veteran was alert, oriented 
and cooperative.  Conversation was logical and relevant and 
speech was of normal rate and tone.  The veteran rated his 
depression as a 6 or 7, on a 10 point scale, with 10 being 
the worst.  His affect was generally appropriate to the 
content of conversation and was somewhat dysphoric.  The 
veteran admitted to suicidal ideation, but denied any plan or 
intent.  He also denied any plan to harm others.  The 
examiner noted no indication of thought disorder or cognitive 
impairment.  There did appear to be some anhedonia.  Insight 
and judgment appeared generally intact.  

The examiner offered a diagnosis of PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
examiner commented that the veteran's symptoms appear 
moderate in intensity; however, as he ages and his health 
declines, the symptoms have become worse.  

In the February 2000 rating action presently on appeal, the 
RO increased the rating for the veteran's service-connected 
anxiety reaction to 50 percent, effective from September 14, 
1999.  In the December 2000 SOC, the RO re-characterized the 
veteran's service-connected disability as PTSD.  

In a February 2002 statement, the Medical Director of the 
PTSD Clinic at a VA Medical Center (VAMC) noted that the 
veteran has been in active treatment at that facility since 
September 1999; however, despite treatment efforts, the 
veteran's symptoms have remained severe enough to impair his 
daily functioning and quality of life.  The physician noted 
that the veteran has frequent intrusive thoughts of his 
combat experiences that interfere with his interpersonal 
relationships and his social and vocational functioning.  
When he is anxious, the veteran has an inability to express 
himself verbally; his conversation becomes garbled and 
incoherent.  The physician further noted that the veteran 
exhibits impaired cognitive skills and concentration and is 
unable to complete complex tasks, thus making it 
"impossible" to obtain and maintain meaningful employment.  
In the physician's opinion, the veteran is unemployable due 
to his severe and chronic PTSD. 

Evidence obtained pursuant to the Board's development (and 
subsequently considered by the RO) included VA treatment 
records and the report of an April 2003 VA examination.

VA treatment records detail the veteran's participation in 
group and individual PTSD therapy.  A September 1999 chart 
entry recorded the veteran's initial evaluation and testing 
and yielded a diagnosis of PTSD.  Subsequent chart entries 
include medication reviews and GAF scores ranging from 45 to 
60.  

Pursuant to the Board's development, the veteran was afforded 
a VA examination in April 2003, at which time the claims file 
was reviewed.  The examiner noted the veteran's in-service 
and post-service medical history and observed that there was 
no documentation of psychiatric treatment until September 
1999.  The examiner further noted the veteran's current 
medications and the February 2002 letter from his treating 
psychiatrist.  

The veteran was noted to have retired in the "late 1960's" 
due to health problems, including black lung.  The veteran 
described having close relationships with his wife and family 
members, but reported that his family would likely describe 
him as being "irritable."  He denied having any close non-
family relationships or involvement in hobbies or activities.  
The veteran reportedly attended weekly church services, but 
did not socialize.  The veteran reported minimal motivation 
to engage in daily activities and would likely do very little 
if it were not for his wife's strong encouragement and 
"assignment" of tasks.  

The veteran complained of persistent intrusive thoughts 
related to service, nightmares once to twice per week and 
emotional and physical distress when exposed to cues of 
violence or military action.  The examiner noted that the 
veteran appears to experience restricted range of affect, 
feelings of detachment from others, a sense of foreshortened 
future, and decreased interest and participation in 
activities that he previously enjoyed.  He reported mild 
memory problems, including difficulty concentrating and 
frequently losing his train of thought.  He also had 
significant sleep problems due to intrusive thoughts of his 
military history.  He reported experiencing symptoms of panic 
"a few times per month."  He denied an exaggerated startle 
response and history of anger, violence or homicidal 
behavior.  The examiner noted no evidence of difficulty with 
impulse control.  The veteran further reported symptoms of 
depression, including mildly depressed mood, feelings of 
worthlessness, hopelessness, and mild helplessness.  He 
reported a history of suicidal ideation without intention or 
plan, as well as a current passive death wish, without 
intention or plan.  There were no symptoms of mania, 
psychosis, obsessive thoughts, or compulsive behavior.  

On mental status examination, the veteran was noted to be 
appropriately dressed and neatly groomed.  Psychomotor 
activity was within normal limits.  The veteran was alert and 
fully oriented.  He was in good behavioral control and was 
fully cooperative with procedures.  Mood was described as 
"down," and affect was anxious and tearful.  Speech was 
occasionally stuttered, but appropriate, fluent and 
spontaneous  The veteran's thoughts were logical, coherent 
and goal-directed.  He denied having ever experienced 
hallucinations and none were observed.  Delusional thoughts 
were not elicited.  Judgment and insight appeared good.  

The diagnoses included PTSD, chronic, moderate to severe.  
The examiner assigned a GAF score of 48, due to PTSD symptoms 
alone.  The examiner commented that the veteran is 
experiencing PTSD symptoms that have significantly interfered 
with his ability to establish and maintain effective 
relationships with those outside his family and maintain 
motivation to complete daily chores and responsibilities.  
The examiner noted that the veteran demonstrates deficiencies 
in most areas of daily functioning due to PTSD symptoms, 
despite continuous use of psychotropic medication and several 
years of regular treatment.  The examiner further commented 
that, considering the level of PTSD and current functioning, 
the veteran would not be able to obtain and maintain gainful 
employment.  Finally, the examiner addressed the various GAF 
scores noted in the record and explained that GAF scores 
obtained in treatment records are typically less reliable 
because treating clinicians consider other diagnoses and 
circumstances, where GAF scores offered at compensation 
examinations are based only on the diagnosis in question.  

III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Disability 
evaluations are determined by comparing a veteran's present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A  70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A  100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The medical evidence of record indicates that the veteran's 
PTSD is manifested, primarily, by depression, sleep 
disturbance (to include nightmares), intrusive thoughts, 
avoidance of crowds, mild memory problems and panic attacks 
"a few times each month."  Most recently, the April 2003 VA 
examiner noted that the veteran felt depressed, but was in 
good behavioral control; the veteran's thoughts were logical, 
coherent and goal-directed.  

Considering such evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with reduced reliability and productivity-meeting the 
criteria for a 50 percent rating.  However, the  symptoms 
associated with the veteran's PTSD do not meet the criteria 
for at least the next higher, 70 percent, evaluation.  As 
noted above, a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, due to certain symptoms; however, the Board finds that 
those delineated symptoms are not characteristics of the 
veteran's disability.  The veteran has not been found to have 
suicidal ideation, obsessional rituals, impaired speech, near 
continuous panic or depression that affects his ability to 
function independently; nor has he been shown to experience 
other symptoms characteristic of the 70 percent rating.  The 
extent and severity of the depression, sleep disturbances and 
flashbacks suffered by the veteran are more characteristic of 
the criteria for the 50 percent rating.  Moreover, while the 
record includes evidence that the veteran is not currently 
working, the veteran himself reported that he stopped working 
many years ago because of health problems unrelated to PTSD.  
Hence, the Board finds that the veteran's symptoms more 
closely approximate the criteria for a 50 percent rating.
The Board also emphasizes that, given the actual psychiatric 
symptoms shown, neither the assigned GAFs, nor the April 2003 
examiner's assessment of the severity of the veteran's PTSD, 
provide a basis for or assignment of a higher evaluation in 
this case.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).  

In this case, the veteran has been assigned GAF scores 
ranging from 45 to  60, as reflected in VA treatment records, 
and scores of 60 and 48 on VA examinations in December 1999, 
and in April 2003, respectively.  According to the DSM-IV, a 
GAF score between 51 and 60 is indicative of  moderate 
symptoms (e.g., flat affect and circumstantial speech, and 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or serious 
impairment in social occupational or social functioning.  

Interestingly, while the recent VA examiner assigned a GAF of 
48, there is no evidence of any of the type symptoms (such as 
suicidal ideation, obsessional rituals, or shoplifting) that, 
per the DSM-IV, are indicative of such a score.  Likewise, 
consistent symptomatology or other evidence does not support 
the examiner's comments that the veteran experiences major 
deficiencies in most areas, and that he is unemployable due 
to PTSD.  
For example, the veteran has not been shown to have suicidal 
ideation or serious impairment in keeping a job due solely to 
his PTSD symptoms.  Similarly, the evidence does not show 
that the veteran has impairment in reality testing or 
communication or major impairment in several areas.  The 
veteran does not have many friends, but is still involved 
with his family.  Moreover, as indicated above, the veteran 
has indicated that he stopped working due to unrelated 
physical problems, not PTSD.  

In short, the veteran's actual psychiatric symptoms shown  
are indicative of the 50 percent, but no higher evaluation.  
Thus, the Board finds no  basis for assignment of a rating in 
excess of 50 percent for PTSD.  



Under these circumstances, the claim for a rating in excess 
of 50 for PTSD must be denied.  In reaching this conclusion, 
the Board has considered the "benefit of the doubt" 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

A rating in excess of 50 percent for PTSD is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



